 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    3A1 PROPERTIES LLC,                                No. 2:18-CV-2345-KJM-DMC
12                       Plaintiff,
13            v.                                         ORDER
14    DAUN ABBETT, et al.,
15                       Defendants.
16

17                  Plaintiff, which is proceeding with retained counsel, brings this civil action. The

18   matter was on calendar for an initial scheduling/status conference before the undersigned in

19   Redding, California, on May 8, 2019, at 10:00 a.m. Kevin Buchanan, Esq., appeared for plaintiff.

20   R Jeremie Ginelli, Esq., appeared for defendants Greg Lloyd and Real Estate Center.

21                  The court concludes the matter is not ready for issuance of a scheduling order at

22   this time. In particular, plaintiff has indicated a desire to replace the operative pro se complaint

23   with a first amended complaint filed by counsel. The court sua sponte grants plaintiff leave to

24   amend and directs that a first amended complaint be filed within 30 days of the date of this order.

25                  A review of the docket reflects that a number of defendants remain unserved and

26   the court is not persuaded by plaintiff’s argument that such defendants’ improper filing of a

27   motion to dismiss that the court later struck from the record constituted a general appearance in

28   the action. In any event, because plaintiff will be required to formally serve process with any first
                                                        1
 1   amended complaint, this issue is largely moot. The court does expect that process will be

 2   appropriately served on all defendants who are named in the first amended complaint.

 3                  Plaintiff is cautioned that failure to file a first amended complaint within the time

 4   provided will result in an order striking the original complaint as an improper pro se filing on

 5   behalf of a business entity and directing that the entire action be administratively closed. The

 6   failure to file a first amended complaint may also be grounds for dismissal for lack of prosecution

 7   and failure to comply with court rules and orders. See Local Rule 110. Upon the filing of a first

 8   amended complaint, the court will re-set the matter for a further scheduling conference.

 9                  Pending the filing and service of a first amended complaint, all discovery in this

10   matter is stayed.

11

12                  IT IS SO ORDERED.

13

14

15   Dated: May 13, 2019
                                                            ____________________________________
16                                                          DENNIS M. COTA
17                                                          UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                        2
